United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1242
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Michael A. Obie, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                          Submitted: November 12, 2019
                             Filed: February 4, 2020
                                  [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Michael Obie, Jr., appeals his sentence of 72 months of imprisonment for
violating the terms and conditions of his supervised release. Obie argues the district
court’s1 decision to vary upward from the recommended 5–11 month range in the U.S.
Sentencing Guidelines Manual (“Guidelines”) was reversible error. We disagree and
affirm.

       In 2006, Obie pled guilty to one count of conspiracy to possess with intent to
distribute cocaine and one count of possession with intent to distribute cocaine. In
2007, he was sentenced to 120 months of imprisonment. Obie’s sentence was later
reduced, and he began a five-year term of supervised release in October 2014.

       At his revocation of supervised release hearing in 2017, Obie admitted to four
separate violations of the terms and conditions of his supervised release. The district
court found him guilty of an additional — fifth — violation. Specifically, he
committed another federal, state, or local crime; he failed to notify his probation
officer within seventy-two hours that he had been arrested or questioned by law
enforcement; he failed to notify his probation officer of a change in residence or
employment; he used drugs or alcohol; and he failed to complete forty hours of
community service. The district court sentenced Obie to time served, continued him
on his original five-year term of supervised release, and warned him that additional
violations would result in revocation of his supervised release and 5–10 years of
imprisonment.

      At his second revocation hearing in 2018, Obie admitted he again violated the
condition that he notify his probation officer within seventy-two hours of a change
in employment. The district court also found that Obie violated the conditions that
require him to truthfully answer the questions asked by his probation officer and to
follow the instructions of his probation officer. Specifically, the district court found
Obie had lied to his probation officer about his employment and residence. In 2018,


      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                          -2-
Obie moved twice without informing his probation officer, misled his probation
officer about where he was employed, and failed to stay at his residence several times
without informing his probation officer.

       The recommended sentence under the Guidelines was 5–11 months of
imprisonment, and the government recommended eleven months with no term of
supervised release to follow. However, the district court varied upward substantially,
and sentenced Obie to two consecutive 36-month terms of imprisonment — one for
each crime of conviction — with no term of supervised release to follow. In reaching
this sentence, the district court reiterated that during the 2017 hearing it warned Obie
that additional violations of his supervised release would result in 5–10 years of
imprisonment. It also cited several of the 18 U.S.C. § 3553(a) factors as bases for the
sentence imposed. See 18 U.S.C. § 3583(e)(3) (listing certain § 3553(a) factors
district courts are to consider when revoking a term of supervised release and
requiring the defendant to serve all or part of the term of supervised release in prison).

       On appeal, Obie challenges only the substantive reasonableness of his
sentence, arguing the district court clearly erred in weighing the applicable § 3553(a)
factors. See United States v. O’Connor, 567 F.3d 395, 397 (8th Cir. 2009) (bypassing
review for procedural error when the defendant raises only a substantive-
reasonableness challenge).

       “[W]e review the district court’s revocation sentencing decision ‘under the
same deferential-abuse-of-discretion standard that applies to initial sentencing
proceedings.’” United States v. Johnson, 827 F.3d 740, 744 (8th Cir. 2016) (quoting
United States v. Richey, 758 F.3d 999, 1001 (8th Cir. 2014)). Our review must “take
into account the totality of the circumstances, including the extent of any variance
from the Guidelines range.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). However,
district courts have “‘wide latitude’ to weigh the § 3553(a) factors in each case and

                                           -3-
to assign some factors greater weight than others.” United States v. Johnson, 916
F.3d 701, 703 (8th Cir. 2019) (quoting United States v. Bridges, 569 F.3d 374, 379
(8th Cir. 2009)). “[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” Feemster, 572 F.3d at 464 (quoting United States v.
Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)).

       At more than six times the high end of the Guidelines range and equivalent to
the statutory maximum for either of his crimes of conviction, Obie’s sentence was
harsh. Yet, guided by the controlling precedents, we conclude this is not the unusual
case where reversal for substantive unreasonableness is appropriate. See Johnson,
916 F.3d at 703 (“Gall forbids requiring proportional justifications for variances from
the range, and even extraordinary variances do not require extraordinary
circumstances.”). The district court properly considered the applicable § 3553(a)
factors, emphasizing Obie’s past violations of his supervised release conditions and
his continuing pattern of failing to notify his probation officer of changes in his
employment and residence. United States v. Steele, 899 F.3d 635, 639 (8th Cir. 2018)
(“Conducting an individualized assessment under section 3553(a) can certainly
include accounting for past misconduct and a ‘terrible history’ on supervised
release.”). And the district court did not abuse its discretion by deciding to give these
factors significant weight to determine Obie’s revocation sentence. See Gall, 552
U.S. at 51 (“The fact that the appellate court might reasonably have concluded that
a different sentence was appropriate is insufficient to justify reversal of the district
court.”).

      Obie argues this case is similar to United States v. Michael where the court
found that a revocation sentence was substantively unreasonable. 909 F.3d 990, 995
(8th Cir. 2018). Obie first argues it is significant his sentence was more than six
times the government’s recommendation because in Michael the court noted the
sentence imposed “was more than twice what the prosecutor recommended.” Id. at

                                          -4-
993. Although we consider the “extent of any variance from the Guidelines range[,]”
Feemster, 572 F.3d at 461 (emphasis added), the district court was entitled to deviate
from the government’s recommendation. Steele, 899 F.3d at 639 (“Just because the
government believed that [the defendant] deserved a lesser sentence does not mean
that the court had to as well.”).

       Next, Obie argues the district court’s explanation for its extreme upward
variance is lacking because it justified the variance by citing Obie’s past supervised
release violations with no evidence of the “specific nature” of those violations. See
Michael, 909 F.3d at 995 (finding the evidentiary record did not support the sentence
imposed and that the district court failed to explain its upward variance). However,
the record is clear that between his past violations and his most recent violations,
Obie had a pattern of failing to notify his probation officer of certain events, like
changes in residence, changes in employment, and encounters with law enforcement.
And the district court expressly found that Obie regularly lied to his probation officer
about where he lived and worked. The district court then explained Obie’s pattern
of dishonesty and supervised release violations demonstrated an inability to abide by
the terms and conditions of supervised release and a disrespect for the law. See 18
U.S.C. §§ 3553(a), 3583(e)(3). The district court also considered the need for
deterrence and the need for the court to know where individuals on supervised release
live and work. Thus, we conclude neither the record nor the district court’s
explanation for the sentence imposed render Obie’s sentence substantively
unreasonable.

      Because we find no substantive error in the district court’s revocation sentence,
we affirm.
                      ______________________________




                                          -5-